        Case 4:16-cr-00265-DPM Document 341 Filed 06/25/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:16-cr-265-DPM-4

ASHLEY EDWARDS
Reg. No. 31158-009                                       DEFENDANT

                                   ORDER
        Edwards moves for immediate release under 18 U.S.C.
§    3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic.                The
United States concedes that she's met the statute's exhaustion
requirement.       She therefore can seek relief from this Court.
18 U.S.C. § 3582(c)(l)(A).
        Edwards says she's more susceptible to the virus because of her
underlying health problems, including asthma and anerma.                     Her
concern about the virus is therefore understandable. But Edwards
has served just half of her almost eight-year sentence. Further, that
sentence reflected a significant benefit in Edwards' s plea agreement:
although she was involved with more than four kilograms of
methamphetamine actual, the parties stipulated that her Guidelines
range would be based on a much lower quantity.                 PSR at    ~   18.
Given the amount of methamphetamine Edwards was involved with
and the benefit she already received, reducing her sentence would not
     Case 4:16-cr-00265-DPM Document 341 Filed 06/25/20 Page 2 of 2



promote respect for the law, provide just punishment, reflect the
seriousness of her offense, or adequately deter her and others. All
material things considered, the statute's remedy- reducing her
sentence to time served-is not appropriate in this case. 18 U.S.C.
§§ 3582(c)(l)(A)(i) & 3553(a).    Her motion, Doc. 337, is therefore
denied.
     So Ordered.


                                                    {/
                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
